Osborne, J.
Plaintiff brought this action to recover damages for injuries sustained by him through the alleged negligence of the defendant in starting one of its cars while plaintiff was in the act of getting on the front platform thereof. Plaintiff made out a case from which the jury was justified in concluding that he signaled the driver of the car to stop; that the car stopped, and that, while plaintiff was getting on the front platform of the car, with one foot on the step and. his hands grasping the dashboard rail and the rail of the body of the car, the driver suddenly let off the brake, started the *574car, and plaintiff was thrown violently to the ground, and, while holding on to the dashboard rail with one hand, was dragged some twenty-five feet before the car stopped, bruising him severely and inflicting serious injuries.
In opposition to this contention of the plaintiff some of defendant’s witnesses testified that plaintiff tried to get on the car while it was in motion, and missed his hold and fell, and was dragged until the car was stopped. In singular contradiction of those witnesses the driver of the car testified that he had stopped his car to let off some passengers, and that, while the car was at a standstill, plaintiff attempted to get on the car, stumbled and lost his balance, and fell up against the car and to the ground, and that the car did not move until plaintiff was picked up and helped by the driver to the sidewalk.
The learned trial judge very properly submitted the case to the jury, and it has found a verdict in favor of the plaintiff, which, in our opinion, is amply supported by the evidence.
The verdict was for $3,600, and the learned counsel for the .appellant contends that the damages awarded were excessive. We cannot agree with him. Plaintiff was fifty-seven years of age. It was in evidence that when he was thrown to the ground, by the sudden starting of the car, he was rendered unconscious; that he suffered from concussion of the brain and of the spine, and was bruised on the shoulder and chest, and had some superficial wounds on the face and head as well as some lacerations of the scalp; that those injuries were painful and confined him to his bed for four weeks, and he was unable to return to his work for sixteen weeks more. In addition, he had paralysis of the bladder and of the sphincter muscle, so that artificial means were necessary to draw his water and produce movements of the bowels, and, although the accident happened in April, 1891, the plaintiff still suffers pain as a result thereof, especially when there is a change in the weather. Considering the nature and extent of plaintiff’s injuries, and their long duration, we do not think that the damages are at all excessive.
*575Oar attention is called to some alleged errors in the admission of certain questions. We have examined them, and, think the exceptions taken are without merit; nor do they seem to us of sufficient importance to call for any discussion.
Judgment and order denying new trial should be affirmed, with costs.
Van Wtck, J., concurs.
Judgment and order affirmed, with costs.